IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


DANIEL WARREN,                               : No. 160 MM 2018
                                             :
                    Petitioner               :
                                             :
                                             :
              v.                             :
                                             :
                                             :
SUPERIOR COURT, JAMES B. MARTIN,             :
JENNIFER BLACKLEDGE, CHRISTINE F.            :
BONESCH AND JACQUELYN C.                     :
PARADIS,                                     :
                                             :
                    Respondents              :


                                       ORDER



PER CURIAM

      AND NOW, this 2nd day of January, 2019, the Application for Leave to File Original

Process is GRANTED, and the Petition for Writ of Prohibition is DENIED.